t c memo united_states tax_court edward norman fadeley petitioner v commissioner of internal revenue respondent docket no filed date edward norman fadeley pro_se aimee r lobo-berg for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies and additions to tax with respect to petitioner’s federal income taxes as follows additions to tax sec deficiency a a sec sec dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure at issue is petitioner’s claim to additional deductions for business and personal expenses beyond those allowed by respondent all section references are to the internal_revenue_code applicable to the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found since petitioner has been a licensed attorney in oregon from approximately to petitioner was an elected member of the oregon state legislature in petitioner was elected as a justice on the oregon supreme court in the mid-to-late 1990s disciplinary questions were raised as to petitioner’s ability to continue performing judicial duties in when petitioner wa sec_68 years of age the disciplinary matter was settled under the settlement petitioner agreed to retire as a justice of the oregon supreme court but to retain his right to a judicial retirement pension in and in petitioner received total pension income of dollar_figure and dollar_figure respectively from petitioner’s judicial retirement and from a pension relating to hi sec_25 years in the oregon legislature in petitioner sold a parcel of real_estate in salem oregon and petitioner used proceeds from the sale to pay to an oregon law firm dollar_figure in legal fees relating to the above disciplinary matter since his retirement in petitioner has performed a limited amount of legal work for a few clients out of his home petitioner and his wife’s home is located on an 80-acre farm in the willamette valley in oregon on their farm petitioner and his wife have a barn and raise a number of animals typically petitioner and his wife work on the farm a total of to hours a week meat harvested from animals raised on the farm is kept on the farm and is eaten by petitioner and his wife and their guests none of the meat is sold petitioner and his wife maintain no separate books_and_records relating to their farm activity bills receipts and payments relating to the farm are intermingled with petitioner and his wife’s personal expenses for the years for which evidence was offered petitioner and his wife realized no profit from their farming activity and the evidence does not establish what gross_income if any was realized during and petitioner’s wife worked part time as an employee of landmark education corporation lec and she was not otherwise engaged in a trade_or_business as part of her employment with lec petitioner’s wife could have requested and received reimbursement from lec for all employee-related expenses she incurred in and petitioner and his wife received the following types and amounts of income and retirement benefits year type pension social_security other income_interest income pension social_security other income_interest income amount dollar_figure big_number big_number dollar_figure big_number big_number in and federal income taxes of dollar_figure and dollar_figure respectively were withheld from petitioner’s pension income as of the spring of petitioner and his wife had not filed their and federal_income_tax returns on audit respondent prepared substitute and federal_income_tax returns for petitioner and respondent determined the above deficiencies in petitioner’s federal income taxes on date respondent mailed to petitioner notices of the above deficiencies and additions to tax in after petitioner filed the petition and after respondent filed a motion to dismiss for lack of prosecution the court continued this case and asked petitioner to file his and joint federal_income_tax returns on date petitioner and his wife late filed with respondent their and joint federal_income_tax returns petitioner himself prepared the returns thereon petitioner reported the pension income received in each year and petitioner and his wife each attached a schedule c profit or loss from business and a schedule f profit or loss from farming on each of which a loss was reported petitioner’s schedules c related to petitioner’s part-time law practice petitioner’s wife’s schedules c related to her employment with lec the schedules f related to petitioner and his wife’s farming activity also attached to petitioner and his wife’s and late-filed joint federal_income_tax returns was a form_8829 expenses for business use of your home on which petitioner and his wife claimed that percent of their home was used for petitioner’s legal work and percent of their home expenses were deductible expenses of a home_office on schedules a itemized_deductions the following miscellaneous deductions were claimed dollar_figure on the return as a loss carryback and dollar_figure on the return as a loss carryforward relating to the dollar_figure in legal fees petitioner paid in in connection with the settlement of the dispute over petitioner’s status as a justice on the oregon supreme court on their late-filed and federal_income_tax returns petitioner and his wife claimed credits for the approximately dollar_figure that had been withheld during each year as federal income taxes from petitioner’s pensions no taxes due and overpayments of federal income taxes before trial in september of respondent reviewed petitioner and his wife’s late-filed and federal_income_tax returns and allowed some of the items and disallowed others specifically respondent disallowed many of the claimed schedule a itemized_deductions and schedule c business_expenses all of the home_office and farm expenses claimed and all of petitioner’s wife’s claimed business_expenses respondent disallowed most of the claimed expenses due to inadequate substantiation and due to respondent’s determination that petitioner’s wife’s claimed business and farm expenses did not qualify as ordinary and necessary expenses of a trade_or_business at trial the unagreed items claimed on petitioner’s late-filed and federal_income_tax returns were tried by consent rule b after trial respondent acknowledged that dollar_figure percent of petitioner’s home qualifies as a home_office and that expenses properly allocated thereto are deductible under sec_179 respondent disallowed the dollar_figure and the dollar_figure in claimed carryback and carryforward losses relating to the legal fees petitioner incurred in the schedule below reflects by category for each year the total_amounts of petitioner’s claimed expenses the amounts respondent allowed and the amounts still in dispute amount expense category claimed amount allowed by respondent business home_office itemized farm dollar_figure big_number big_number big_number dollar_figure big_number big_number still in dispute dollar_figure big_number big_number big_number expense amount category claimed amount allowed by respondent still in dispute business home_office itemized farm dollar_figure big_number big_number big_number dollar_figure big_number big_number -0- dollar_figure big_number big_number big_number opinion generally as to the allowance of deductions taxpayers bear the burden_of_proof and the commissioner’s determinations are entitled to a presumption of correctness rule a 290_us_111 70_f3d_548 9th cir petitioner and his wife late filed their federal_income_tax returns during respondent’s audit and during pretrial petitioner did not cooperate with respondent’s representatives and petitioner did not participate in good_faith in the court’s pretrial stipulation process further with regard to the expenses still in dispute petitioner has not submitted credible_evidence the burden_of_proof on the disputed expenses and on the additions to tax is on petitioner sec_7491 rule a the dollar_figure and the dollar_figure in business_expenses for and still in dispute have not been adequately substantiated by petitioner and petitioner has not established that the disputed expenses constitute ordinary and necessary business_expenses deductible under sec_162 on brief petitioner states that taxpayer spent all the money claimed in the amount of every deduction for the purpose that was claimed petitioner’s records in evidence and the credible trial testimony however do not adequately establish the nature and or purpose of the items in dispute--particularly whether the items were incurred in connection with a trade_or_business sec_262 denies a deduction for personal living or family_expenses sec_274 requires taxpayers to maintain substantiating evidence with regard to travel meal and entertainment_expenses beale v commissioner tcmemo_2000_ petitioner has failed to substantiate that any of the claimed expenses still in dispute qualify as deductible business_expenses also the law is clear that expenses for which petitioner’s wife could have received reimbursement from an employer are not deductible 79_tc_1 with respect to the claimed home_office expenses in dispute sec_280a generally prohibits deductions relating to a taxpayer’s personal_residence sec_280a provides an exception and allows a deduction for appropriate home_office expenses where a taxpayer establishes that a portion of the taxpayer’s home is used exclusively on a regular basis as the taxpayer’s principal_place_of_business or a place of business which is used by the taxpayer in meeting with clients in the normal course of business the deduction cannot exceed the gross_income derived from the business use of the residence over the sum of certain deductions allocable to such income sec_280a tobin v commissioner tcmemo_1999_328 cunningham v commissioner tcmemo_1996_141 affd without published opinion 110_f3d_59 4th cir in order for a taxpayer to establish use of a personal_residence on a regular basis the business use must be more than occasional and incidental irwin v commissioner tcmemo_1996_490 affd without published opinion 131_f3d_146 9th cir hefti v commissioner tcmemo_1993_128 the use of a portion of a residence both for personal purposes and for the carrying on of a trade_or_business does not meet the exclusive use test see sengpiehl v commissioner tcmemo_1998_23 hefti v commissioner supra the trial evidence is particularly vague as to petitioner’s use of his home in his part-time legal work respondent is generous in agreeing to treat dollar_figure percent of petitioner’s home as a home_office on the facts before us we have no basis for using a higher percentage and we disallow any claimed home_office expenses in excess of the amount reflected by this percentage with regard to the miscellaneous_itemized_deductions claimed on petitioner’s and tax returns that are still in dispute dollar_figure for and dollar_figure for at trial petitioner testified that the dollar_figure claimed for actually was incurred in and represented a claimed loss carryback to the dollar_figure claimed for also was acknowledged to have been incurred in and represents a claimed loss carryforward to there is only a limited legal basis for loss_carryovers of miscellaneous_itemized_deductions and petitioner’s entitlement thereto in this case has not been established see sec_172 the claimed schedule f farm expenses still in dispute involve dollar_figure for and dollar_figure for no income was earned from petitioner and his wife’s farm activity and the facts before u sec_1 petitioner stated that he lives in his workspace do not establish that the farm activity constituted a trade_or_business activity petitioner alleges that a number of misfortunes on the farm hampered efforts to earn a profit petitioner claims that one of the horses fell into a ditch and died and that cougars and an english bulldog killed some of the sheep and three pygmy angora goats petitioner notes that douglas fir trees grow on the property and petitioner argues that the long growing cycle for douglas fir and the resulting delayed tree harvest explain the lack of farming profits not a lack of profit_motive on the evidence before us we reject petitioner’s claimed additional farm expenses although not clear from the parties’ briefs claimed medical_expenses of dollar_figure and a claimed horse casualty expense of dollar_figure may also be in dispute neither item is supported by credible_evidence and they are disallowed on the disputed additions to tax the evidence satisfies respondent's burden of production for the reasons stated we sustain respondent’s disallowance of each of the claimed expenses still in dispute and we sustain the imposition against petitioner of each of the additions to tax decision will be entered under rule
